Case 3:19-cr-01954-DCG Document 18 Filed 07/03/19 Page 1 of 2

Case 3:29-og SAS Sr PER IS Fale CURE P28 415

WESTERN DISTRICT OF TEXAS

EL PASO DIVISION
UNITED STATES OF AMERICA §
vs. : NO: EP:19-CR-01954(1)}-DCG
(1) Elizabeth Rodriguez :

DEFENDANT’S MOTION FOR ADMINISTRATIVE SETTING
IN LIEU OF APPEARANCE AT DOCKET CALL

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

Comes now, undersigned counsel for the Defendant, (1) Elizabeth Rodriguez, on this day and

respectfully moves the Court to grant Counsel leave to enter this appearance administratively and in lieu of
appearing at the Docket Call scheduled for Wednesday, August _7, 2019 at 9:30 AM, and in support of said

5.

a the Court as follows:
1, Counsel, having previously requested or obtained O Continuances,

moves for Continuance of the Docket Call because of the need for investigation,
plea negotiations, and/or preparation of the defense due to complex discovery
issues in the case. Counsel further avers that the interest of justice outweighs the
interest of the Defendant and the public in a speedy trial and agree that the timing
from the scheduled docket calls through the next docket call, is excludable time
within the meaning of the Speedy Trial Act, 18 U.S.C. §§3161 ef seq.

No

The Defendant moves to have the above styled and numbered cause set for a Plea
Hearing and states that said Plea Hearing may be referred to the United States
Magistrate. The Defendant requests the plea be set__—ASAP, in ____ 2 weeks,
in____ 3. weeks. (The Plea Hearing date may NOT be scheduled after the
Court’s next regularly scheduled Docket Call date.)

3. The Defendant moves to have the above styled and numbered cause set for a Plea
and Sentencing Hearing before this Court. The Defendant understands it can
only be sentenced at the time of the Plea if Defendant obtains that approval from
the United States Probation Office to have a Pre-Sentence Investigation Report

prepared for that date. The Defendant accepts the responsibility to resolve
that approval and sentencing issue with the United States Probation Office.

The Defendant requests the plea be set ASAP, in 2 weeks, in 3
weeks.

4, The Defendant announces "Ready for Trial" and moves to have the above styled
and numbered cause set for a Trial on the merits at the Court's convenience.

This Motion is filed not later than two (2) business days prior to the scheduled Docket Call.
Case 3:19-cr-01954-DCG Document 18 Filed 07/03/19 Page 2 of 2
Case 3:19-cr-01954-DCG Document 15 Filed 06/27/19 Page 5 of 6

(signature)

 

(typed or printed name)

 

 

i debe. i (typed or printed name)
Defendant \

CERTIFICATE OF SERVICE

I certify that a true and correct copy of the above Motion was served upon opposing counsel, UNITED
STATES ATTORNEY’S OFFICE by facsimile or electronically filed with the Clerk of the Court using the
CM/ECF System which will transmit notification of such filing to the fol
accordance with the Federal Rules of Criminal Procedure on the “3

 

day of |,

 

T fon

owing CM/ECF participant, in
